DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/23/22 have been fully considered but they are not persuasive.
On page 11 regarding drawing objections Applicant argues the replacement drawings and specification now show/describe the missing elements. 
The Examiner respectfully agrees and withdraws the drawing objections.
On page 12 regarding 112 rejections Applicant argues that since the lid/receptacle can have a circular/oval shape they can have one side which defines a perimeter.
The Examiner respectfully agrees and withdraws the 112 rejection.
On pages 12-13 regarding prior art rejections Applicant argues the amendments overcome the rejection of record since the only part of the second portion 234 of Li that slides into the first portion 232 are the pegs 240, and since Li doesn’t disclose that the negative space 236 of the first portion 232 forms an interior volume together with the side of its first portion so the interior volume receives at least one side of its second portion 234 along with the negative space 236 of the second portion 234. 
The Examiner respectfully disagrees noting the interior volume/negative space of the receptacle includes interior volume 242. It can be seen in figure 8a that the top side of the lid slides into the negative space 242 within the receptacle as the claim requires.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6 and 16-18, 20-23, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20120310364 A1) hereinafter known as Li.
Regarding claim 6 Li discloses a stamping apparatus (Figure 8b) comprising:
a lid having at least one side defining a (part of a) perimeter of the lid and being integrated with a first contoured plate (Figure 8b item 234; the “side” is facing towards the receptacle), and a receptacle having at least one side defining a (part of a) perimeter of the receptacle, integrated with a second contoured plate (Figure 8b item 232; the “side” is facing towards the lid; the lid slides into the receptacle while contacting it through pegs/holes 240, 242);
the first and second plates having contours configured to resemble contours of a pre-defect anatomical structure of a patient (the Examiner notes that whatever shape is made, the shape is understood to be capable of resembling a pre-defect anatomical structure of a patient. See at least Figure 1);
wherein at least one side of the receptacle and integrated plate together (Figure 8b receptacle’s bottom side) define an interior volume of the receptacle (Figure 8b items 242, 236 together) and the perimeter of the lid and receptacles are dimensioned such that a surface of the at least one side of the lid (Figure 8b lid’s top side) contacts a surface of at least one side of the receptacle (Figure 8a) as the side of the lid and integrated plate are slid into the interior volume of the receptacle (Figures 8a-b show the top side of the lid/plate being slid into the interior volume 242 of the receptacle); 
wherein the at least one side of the lid and the at least one side of the receptacle are capable of maintaining an aligned positional relationship of the two plates when the one side of the lid is slid into the receptacle (Figure 8b) such that a shape of the first and second surfaces is imparted on a sheet of material positioned therebetween as the plates are pressed towards one another, so that after the material is shaped the sheet comprises a medical device (Figure 8b, Figure 1);
but is silent with regards to the second contours being a negative of the first contours.
However, regarding claim 6 Li discloses the stamping apparatus plates are designed based on the defect present at the patient. Since the defect will, of course, change per each patient, the person of ordinary skill in the art, at the time the invention was filed, would have found it obvious to modify the stamping apparatus so that the second contoured plate has a negative contour of that of the first plate (and accordingly having an additional side of the lid slide into the receptacle to maintain an aligned relationship therebetween) if the defect requires such a configuration to fix the defect. This type of analysis is considered routine and well-understood in the art. 
Regarding claim 16 Li teaches the apparatus of claim 6 as is applied above, 

the contoured plates are capable of being 3d printed (This is stated as an intended method of manufacture of the plates, or rather, a product-by-process limitations. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985). In this case, the cited limitations failed to distinguish the claimed structure from Li, since all the structural limitations of the claim appear to be met.  See MPEP § 2113. Additionally, see [0020] in which additive manufacturing is specifically mentioned on how to manufacture the plates) based on an image of the patient’s anatomical surface (this is likewise stated as a product-by-process limitation to which the plates of Li are understood to be capable of manufacturing via this method. See also [0008]).
Regarding claim 17 Li teaches the apparatus of claim 16 substantially as is claimed,
wherein Li further discloses the anatomical structure of the patient comprises a mandible (this is not a part of the claimed “apparatus”. Further however, regarding the contours, see also Li [0006]) .
claim 18 Li teaches the apparatus of claim 17 substantially as is claimed,
wherein Li further discloses the first and second plates are composed of plastic ([0027] polymer), and the lid and receptacle maintain alignment of the two plates while the material is stored therein (Figure 8b).
Regarding claim 20 Li teaches the apparatus of claim 16 substantially as is claimed,
wherein Li further discloses the 3d image is from an MRI, the anatomical structure if part of a bone, and the 3d image was generated before damage or with interpolation to assume the anatomical structure without the defect (this does not further limit the claimed “apparatus” since they are all product-by-process limitations. See also [0007]-[0008], Figure 1, and [0020])). 
Regarding claims 21-22, 25-26 Li teaches the apparatus of claim 6 as is applied above, 
wherein the Combination further teaches the apparatus is formed by accessing a computer-readable medium with a 3d image (of an MRI or CT) of a patient’s anatomical structure (bone) sans defect (via interpolation operation), and 3d printing the plates (these are all additionally product-by-process limitations to which the apparatus of the Combination is understood capable of manufacture by. See at least [0007]-[0008], Figure 1, and [0020]).
Regarding claim 23 see the rejection to claim 18 above.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as is applied above in view of Schmitz et al. (US 4717115 A) hereinafter known as Schmitz.
Regarding claim 7 Li teaches the apparatus of claim 6 substantially as is claimed,
wherein Li further discloses the lid and receptacle include one or more guide members (see rejection to claim 16 above);
but is silent with regards to the sides of the lid and receptacle guide members being configured to receive threaded members.
However, regarding claim 7 Schmitz teaches that two plates used in an implant mold can receive threaded members which can cause pressure to be applied to a sheet of material if it lies between the plates (Figure 1 items 20, 21). Li and Schmitz are involved in the same field of endeavor, namely stamping apparatuses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Li by including a location for threaded members to be received such as is taught by Schmitz to act as a redundant measure for keeping the plates of Li together during use. Securement of items together via a threaded member is exceptionally well-known throughout the world including in manufacturing areas. 
Regarding claim 8 the Li Schmitz Combination teaches the apparatus of claim 7 substantially as is claimed,
and the medical device comprises a mesh or a plate (this is not a part of the positively claimed apparatus).
Regarding claim 9 the Li Schmitz Combination teaches the apparatus of claim 8 substantially as is claimed,
wherein Li further discloses the sheet of material is titanium mesh and after the shape of the plates is imparted on the sheet of material the threaded members are capable of remaining fastened to at least one side of the lid and one side of the receptacle guide members for secure transportation and storage (this does not add any additional limitations to the claimed “apparatus”).
Regarding claim 10 the Li Schmitz Combination teaches the apparatus of claim 9 substantially as is claimed,
wherein Li further discloses the medical device comprises the plate (this does not add any additional limitations to the claimed “apparatus”).

Claims 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li as is applied above in view of Nelson et al. (US 20020025358 A1) hereinafter known as Nelson.
Regarding claim 27 Li teaches the apparatus of claim 6 as is applied above, 
but is silent with regards to the lid including a rim which extends from the side of the lid that has a perimeter greater than the perimeter of the side.
claim 27 Nelson teaches that it is known to include a rim on a perimeter of a stamping apparatus (Annotated Figure 3). Li and Nelson are involved in the same field of endeavor, namely implant forming methods. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Li so that there is a rim on the lid such as is taught by Nelson since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Li.

    PNG
    media_image1.png
    616
    605
    media_image1.png
    Greyscale

claim 28 the Li Nelson Combination teaches the apparatus of claim 27 as is applied above, 
wherein Nelson further teaches the rim rests upon the at least one side of a receptacle when the at least one side of a lid is slid into the receptacle to thereby impart the shape of the first and second surfaces on the sheet of material positioned between the two plates (Annotated Figure 4). The Examiner notes that this is likewise a change in shape which doesn’t affect the claimed apparatus, change its function, or appear to be critical in nature in any way. Whether the rim is present on the receptacle or lid is likewise a non-critical change in shape/configuration of the stamping apparatus.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/29/22